NORTHCUTT, Judge.
Super Products, LLC, challenges an interlocutory order awarding attorney's fees to Intracoastal Environmental, LLC, in this ongoing breach of contract action. The circuit court assessed the fees pursuant to a Wisconsin statute in the misguided belief that the law of that state governs the Florida lawsuit. Plainly, however, the contract's choice of law provision governs only the construction of the contract.
Still, we lack jurisdiction to reverse the fee award at this time. The order does not contain language allowing execution; as such, it is a nonappealable, nonfinal order, and we must dismiss this appeal. See McHale v. Grobowsky, 913 So.2d 1292, 1292 (Fla. 2d DCA 2005). As we do so, it is worth noting that until an action is resolved by entry of final judgment, a circuit court has inherent authority to reconsider its interlocutory orders. See LoBello v. State Farm Fla. Ins. Co., 152 So.3d 595, 600 (Fla. 2d DCA 2014).
Dismissed.
MORRIS, J., Concurs.
LUCAS, J., Concurs in result only.